Quillian, Presiding Judge.
The defendant appeals her conviction of theft by taking. She contends the evidence admitted at trial was insufficient to establish her guilt. We can not agree. She was identified as being in the store where the theft occurred — before the theft, was later seen running down *60the street with a large bag — which was later found to contain the stolen articles, and then was apprehended adjacent to the place where the stolen items were recovered — in the bag which had been seen in her possession. The evidence authorized the verdict. This enumeration is without merit.
Submitted October 16, 1978
Decided November 7, 1978.
Jay William Fitt, for appellant.
William J. Smith, District Attorney, H. Haywood Turner, III, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.

Judgment affirmed.


Webb and McMurray, JJ., concur.